DETAILED ACTION
	This is a Notice of Allowance for U.S. Application 16/731,450. Receipt of the RCE, amendments, and arguments filed on 06/24/2022 is acknowledged.
Claims 13, 16, 19-27, 31, 32, and 34-37 are pending.
Claims 1-12, 14, 15, 17, 18, 28-30, and 33 are cancelled.
Claims 13, 16, 19-27, 31, 32, and 34-37 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ludomir Budzyn on 07/28/2022.

The application has been amended as follows: 
	Amend line 1 of claim 32 to define --of claim [[30]] 13--.

Allowable Subject Matter
Claims 13, 16, 19-27, 31, 32, and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record do not disclose the method as defined in claim 13 which requires, among other features, preparing first and second wood flooring components with the structure as defined and applying a sealer being a wax which is flowable at room temperature and is non-tacky upon application to substantially cover locking profiles on each flooring component and then lockingly engaging the two flooring components with one another so that the sealer flows into voids along the interface between the flooring components. Moriau et al. (U.S. Patent 6,006,486) depicts in figures 22 and 23 that such a sealer can be applied to both locking profiles of a wood flooring component in order to seal such edges against moisture. However, Moriau et al. fails to disclose the sealer is to flow within the voids between two wood flooring components when they are engaged and locked with one another. Though Nelson et al. (CA 2289309) and Urabe et al. (JP2003013588) disclose that sealers can be provided on the locking profile of one wood flooring component and fill voids between two flooring components when they are locked together, such a sealer is only provided upon one of such wood flooring component locking profiles and is also not provided to substantially cover such a locking profile before such an engaging and locking step. It would have thus been impermissible hindsight to modify Moriau et al. to meet each and every feature of the claimed method as presently defined. Such arguments could also be applied to the Meersseman et al. (U.S. Publication 2013/0104478) reference and rejection of the previous Office Action as well and thus the claimed method could not be met by the Meersseman et al. reference without impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635